Mr. Justice Gordon
delivered the opinion of the court,
Where the wife of an insolvent debtor claims as a creditor, on distribution of the assigned estate, it is, doubtless, our duty to see that her claim is bona fide, and founded upon a good.consideration; but this having been affirmatively found and settled, she is to be treated in no other manner than as an ordinary creditor. Erom the auditor’s report we learn that the claim of Mrs. Ziegler rests upon a note executed by her husband, David Ziegler, on the 1st of April 1874, which is the renewal of one dated some time in 1850. The consideration of this last-named note, as the auditor finds, was money received by the debtor prior to the year 1848, as part of the inheritance of the appellant from the estate of her father, Jacob Waybright. On turning to the evidence we find further, that the money thus received was an advancement by Waybright to his daughter, and intended expressly for her use; and from the testimony of Ziegler we gather that, at or about the time he received this money, he told his wife he would use it and pay it back to her, and also, very soon after the death of his father-in-law, at her instance, he executed and delivered the note which forms the subject of the present controversy. This statement of the case renders it undistinguishable from the case of Moyer’s Appeal, 27 P. F. Smith 482, wherein it is said [per Mr. Justice Mercur) that declarations made by the husband, at the time of receiving the wife’s money or choses in action, clearly indicative of an intent to treat them not as a personal acquisition, hut for her use, are sufficient to establish the relation of trustee for the wife. The auditor finds, however, that David Ziegler is not worthy of credence, and hence there is no evidence of his intention to hold this money, so received by him, for her use. With some doubt as to this finding, we assume its correctness ; nevertheless there remain some facts, which we think govern this case. We have, first, the will of Jacob Waybright, in which we find it expressly set out that the money, which he had advanced, Avas intended for the .sole use of his daughter, and then, as in recognition of the intention of the father, thus expressed, and very soon after-his death, we have the execution of this note of August 3d 1850. Here certainly is a very clear and definite recognition by the husband of the Avife’s right, and one which he could not afterwards gainsay or avoid. As, however, it does not appear that he Avas, at that time, other than solvent, or that his estate was then not ample to sustain an alloAvance of that amount in favor of his wife, Avhy is her claim not good? It is true that Waybright’s will, did not and could not change the rights of the husband as to money which he had previously received and reduced to possession; but that Avill, -in connection with the acts of the husband, does show that he regarded that money as paid to him for his wife’s use; and as the rights of *345no other parties then intervened to prevent the execution of that trust in her favor, and as he chose to recognise and execute it by the delivery of his note, we cannot understand how it can now be impeached by creditors who were not then in existence, and who could not, at that time, have been so much as anticipated. Indeed, as this note was executed since the Act of 1848, it matters little where the money came from which formed its consideration. Had it been raised from a gift of property by the husband to the wife, as there is no evidence that the amount was unreasonable or out of proportion to the balance of his estate, or that he was not at the time solvent, it would be perfectly valid and obligatory. We conclude therefore that Mrs. Ziegler’s claim should have been admitted to a pro rata dividend with the claims of other creditors.
Decree reversed at costs of appellees, and a redistribution is ordered according to the principles expressed in the above opinion.